UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant[x] Filed by a party other than the Registrant[] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [] Definitive Additional materials [] Soliciting Material Under Rule14a-12 NetREIT, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [x] No fee required. [] No fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: NetREIT, Inc. Dear Stockholder, You are cordially invited to attend the 2017 Annual Meeting of Stockholders of NetREIT, Inc., a Maryland corporation, to be held at 8:30 a.m., P.D.T., Friday, June 16, 2017 at the Company’s headquarters, 1282 Pacific Oaks Place, Escondido, California, 92029. The attached notice of annual meeting describes the business we will conduct at the annual meeting and provides information about how to access the proxy materials that you should consider when you vote your shares. At the annual meeting, eight (8) individuals will be elected to our Board of Directors.In addition, we will ask stockholders to consider and vote upon, on an advisory basis, the compensation of our named executive officers as disclosed in this Proxy Statement and to ratify the selection of Squar Milner LLP as our independent registered public accounting firm for our fiscal year ending December 31, 2017.The Board of Directors recommends the approval of these proposals.Such other business will also be transacted as may properly come before the annual meeting or any postponement or adjournment thereof.These foregoing items of business are more fully described in the accompanying Proxy Statement.We urge you to carefully review the Proxy Statement. Whether you own a few or many shares, we hope you will be able to attend the annual meeting.Whether you plan to attend the annual meeting or not, it is important that you cast your vote either in person or by proxy.None of our stockholders own more than 10% of our outstanding shares so every vote is important to us.Therefore, when you have finished reading the Proxy Statement, you are urged to vote in accordance with the instructions set forth in the Proxy Statement.We encourage you to authorize your vote by proxy so that your shares will be represented and voted at the meeting, whether or not you can attend.In order to make it easy to vote your shares, in addition to your proxy card we have added the ability for you to authorize your vote by telephone or through the Internet. YOUR VOTE MATTERS.We urge you to authorize your vote via phone or Internet at www.proxypush.com/NetREIT or mark, sign, date, and return your enclosed proxy card in the postage paid envelope so your shares will be represented at the meeting. Thank you for your ongoing support of NetREIT, Inc.We look forward to seeing you at our annual meeting. Jack K. Heilbron Chairman of the Board Chief Executive Officer April 21, 2017 NetREIT, Inc. NOTICE OF 2 TIME:8:30 a.m., P.D.T. DATE:June 16, 2017 PLACE:1282 Pacific Oaks Place, Escondido, California, 92029 PURPOSE: Proposal 1: To elect eight (8) members to serve on our Board of Directors until the 2018 annual meeting of stockholders or until their respective successors are duly elected and qualify; Proposal 2: To consider and vote upon the ratification of the selection of Squar Milner, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2017; Proposal 3 To consider and vote upon, on an advisory basis, the compensation of our named executiveofficers as disclosed in this proxy statement pursuant to the compensation disclosure rules of the Securities and Exchange Commission; Proposal 4 To consider and vote upon the transaction of such other business as may properly come before the meeting or any postponement or adjournment thereof. The foregoing items of business are more fully described in the attached proxy statement, which forms a part of this notice and is incorporated herein by reference. WHO MAY VOTE: Our Board of Directors has fixed the close of business on March 31, 2017 as the record date for the determination of stockholders entitled to notice of, and to vote at, the annual meeting or any adjournment or postponement thereof. Pursuant to the rules of the Securities and Exchange Commission rules, this year we have elected to furnish proxy materials to our stockholders over the Internet.Alternatively, we are sending full set proxy materials to some of our stockholders and to any stockholder who has elected to receive proxy materials by mail.We believe that this combination of the e-proxy process and the full set mailing will ensure our stockholders’ receipt of proxy materials, lower the cost of the proxy and mailing, reduce the environmental impact of our annual meeting, and help ensure that we can meet quorum.Accordingly, we will send either a Notice of Internet Availability of Proxy Materials or a full set of proxy materials on or about April 21, 2017, and provide access to our proxy materials over the Internet, beginning on April 21, 2017 for the beneficial owners of our common stock as of the close of business on the record date.If you receive a Notice of Internet Availability of Proxy Materials by mail, you will not receive a printed copy of the proxy materials in the mail.Instead, the Notice of Internet Availability of Proxy Materials instructs you on how to access and review this proxy statement and our annual report, how to authorize your proxy online or by telephone, and how to receive a printed copy of our proxy materials. Your proxy is important. Whether or not you plan to attend the annual meeting, please authorize your proxy by Internet or telephone, or, if you received a paper copy of the materials by mail, mark, sign, date and return your proxy card, so that your shares will be represented at the annual meeting.If you plan to attend the annual meeting and wish to vote your shares personally, you may do so at any time before the proxy is voted. All stockholders are cordially invited to attend the meeting. BY ORDER OF THE BOARD OF DIRECTORS By: /s/ Kathryn Richman Name: Kathryn Richman Title: Corporate Secretary April 21, 2017 Important Notice Regarding the Availability of Proxy Materials for the 2017 Annual Meeting of Stockholders to be held on June 16, 2017: This proxy statement and our 2016 Annual Report to Stockholders are available at www.proxydocs.com/NetREIT. NetREIT, Inc. 1282 Pacific Oaks Place Escondido, California 92029 PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS To Be Held on June 16, 2017 at 8:30 a.m. P.D.T. This Proxy Statement is furnished to the stockholders of NetREIT, Inc. a Maryland corporation, in connection with the solicitation by the Board of Directors of the Company (the “Board” or “Board of Directors”) of your proxy to be voted at the 2017 annual meeting of the stockholders of the Company (the “Annual Meeting”) to be held on Friday, June 16, 2017 at 8:30 a.m., P.D.T., at our corporate headquarters, 1282 Pacific Oaks Place, Escondido, California, 92029 and at any postponements or adjournments thereof.References in this Proxy Statement to “the Company,” “NetREIT,” “we,” “us,” “our” or like terms also refer to NetREIT, Inc. The mailing address of our principal executive office is 1282 Pacific Oaks Place, Escondido, California 92029. As described in detail in this Proxy Statement, in addition to mailing copies of our proxy materials to our stockholders, we have chosen to also deliver this Proxy Statement, its accompanying proxy materials, and our 2016 Annual Report (the “Annual Report”) electronically by posting them on our website and mailing either Notices of Internet Availability of Proxy Materials or full set proxy materials to stockholders on or about April 21, 2017. This Proxy Statement and the accompanying proxy materials (together with our Annual Report) are also posted on our website at www.netreit.com. Important Information Regarding Delivery of Proxy Materials What is “Notice and Access”? “Notice and access” generally refers to rules governing how companies must provide proxy materials. Under the notice and access model, a company may select either of the following two options for making proxy materials available to stockholders: • the full set delivery option;or • the notice only option. A company may use a single method for all its stockholders, or use full set delivery for some while adopting the notice only option for others. 1 What is the Full Set Delivery Option? Under the full set delivery option, a company delivers all proxy materials to its stockholders. This delivery can be by mail or, if a stockholder has previously agreed, by e-mail. In addition to delivering proxy materials to stockholders, the company must also post all proxy materials on a publicly accessible website and provide information to stockholders about how to access that website. What is the Notice Only Option? Under the notice only option, a company must post all its proxy materials on a publicly accessible website and delivers a Notice of Internet Availability of Proxy Materials. The notice includes, among other matters: • information regarding the date and time of the meeting of stockholders as well as the items to be considered at the meeting; • information regarding the website where the proxy materials are posted;and • the means by which a stockholder can request paper or e-mail copies of the proxy materials. In connection with its Annual Meeting, NetREIT has elected to use both the Notice Only option and the full set option. Accordingly, you should have received either the NetREIT Notice of Internet Availability of Proxy Materials by mail which included instructions on how to access and view the materials and vote online or by telephone, or a full set paper copy of the Proxy Statement and our Annual Report on Form 10-K for the year ended December 31, 2016. You may view your proxy materials, including our Annual Report and proxy card online by going to www.proxydocs.com/NetREIT.If you received Notice Only or if you would like multiple copies of the Annual Report orprefer a paper copy(ies) of the proxy materials, you may request such copies by calling 1-866-648-8133.You will also have the opportunity to make a request to receive paper copies for all future meetings or only for the 2017 Annual Meeting. Paper copies will be sent within three business days via first class mail. 2 PURPOSE OF THE MEETING At the Annual Meeting, the stockholders of the Company will be asked: Proposal 1: To elect eight (8) members to serve on our Board of Directors until the 2018 annual meeting of stockholders or until their respective successors are duly elected and qualify; Proposal 2: To consider and vote upon the ratification of the selection of Squar Milner, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2017; Proposal 3 To consider and vote upon, on an advisory basis, the compensation of our named executiveofficers as disclosed in this Proxy Statement pursuant to the compensation disclosure rules of the Securities and Exchange Commission; Proposal 4 To consider and vote upon the transaction of such other business as may properly come before the meeting or any postponement or adjournment thereof. QUORUM The presence, in person or by proxy, of stockholders entitled to cast a majority of the votes entitled to be cast on a matter will constitute a quorum at the Annual Meeting. Votes “for” and “against,” “abstentions”, and “broker non-votes” will all be counted as present to determine whether a quorum has been established.If a quorum is not present, the chairman of the meeting or the stockholders entitled to vote at the Annual Meeting, present in person or by proxy, may adjourn the Annual Meeting to a date not more than sixty (60) days after the original record date without notice other than announcement at the meeting.The persons named as proxies will vote in favor of any such adjournment. VOTING RIGHTS Only holders of record of outstanding shares of our common stock at the close of business on March 31, 2017 are entitled to receive notice of and to vote at the Annual Meeting or any postponement or adjournment of the meeting.As of the record date, there were issued and outstanding 17,694,883.297 shares of common stock.Each share of common stock entitles the holder thereof to one vote for as many individuals as there are directors to be elected at the Annual Meeting and one vote on each other matter properly brought before the Annual Meeting. VOTING PROCEDURES An abstention from voting on any proposal and broker non-votes are considered present for the purpose of determining the presence of a quorum.A “broker non-vote” occurs when a bank, broker, or other holder of record holding shares for a beneficial owner does not vote because that holder does not have discretionary voting power and has not received voting instructions from the beneficial owner. Brokers no longer have the discretion to vote your shares without receiving voting instructions from you in an uncontested election of directors.This is a very important change to the process that many investors may have relied on when considering whether to return voting instructions. As a result, if you don’t complete the voting instructions, your votes will not be cast for the election of directors. 3 Telephone and Internet voting for all stockholders of record will be available 24-hours a day, and will close at 11:59 p.m., P.D.T., on Thursday, June 15, 2017.Attendance at the Annual Meeting will not revoke a previously submitted proxy unless you actually vote in person at the meeting.For shares you hold beneficially in street name, you may change your vote by submitting a new voting instruction to your broker or other nominee following the instructions they provided, or, if you have obtained a legal proxy from your broker or other nominee giving you the right to vote your shares, by attending the Annual Meeting and voting in person.
